Citation Nr: 1640647	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2 and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a shrapnel injury of the right middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to November 1970.  His decorations include the Bronze Star Medal with "V" device.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in May 2014 when they were remanded for additional development.  

The issue of entitlement to service connection for residuals of a shrapnel injury of the right middle finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  

2.  The Veteran is service-connected for diabetes mellitus type 2 and posttraumatic stress disorder.  

3.  The most probative evidence indicates the Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service, to include exposure to herbicides during service, and his hypertension is not related to service or a service-connected disability.  






CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2015).  Here, VCAA notice was provided by correspondence in July 2009.  The case was last readjudicated in October 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Ischemic heart disease is listed under 38 C.F.R. § 3.309(e) as a disability being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." 38 C.F.R. § 3.309(e).  Note 3 of § 3.309(e) specifically states that hypertension is not included within the generally accepted medical definition of ischemic heart disease.  Therefore, hypertension is not entitled to presumptive service connection based on exposure to herbicides. 

However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

As an initial matter, the evidence shows that the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service, including presumed herbicide exposure during service, or his service-connected diabetes mellitus type 2 and/or PTSD.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension.  His service treatment records show blood pressure readings were 126/78 in June 1968, and 120/60 in November 1970 on separation from service.  

Following his separation from service, treatment records first show a diagnosis of hypertension in 2005, approximately 35 years after service.  See July 2005 Louisville VA treatment records.  Thereafter, the records reflect ongoing treatment, with medication prescribed for control of blood pressure.  Hence, the competent, credible, and probative evidence of record fails to support a finding of hypertension in service or for decades thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The next question in this case is whether the Veteran's current hypertension is etiologically related to service or his service-connected type 2 diabetes mellitus and/or PTSD.  Notably, the Veteran was granted service connection for PTSD in an August 1985 rating decision, effective October 19, 1984.  And he was granted service connection for diabetes in a September 2009 rating decision, effective July 22, 2009.  The Board notes that the Veteran's only other service-connected disabilities are hearing loss and tinnitus.  He has not alleged that his hypertension is in any way related to either of these disabilities, nor does the evidence of record reflect that there may be a relationship between hypertension and these disabilities.  Accordingly, the Board will not further address either hearing loss or tinnitus.

On August 2009 VA diabetes examination, it was opined that the Veteran's hypertension was not a complication of his diabetes.  The examiner explained that a causal relationship between hypertension and diabetes exists where there is a clinical onset of hypertension in the presence of stage 3 diabetic nephropathy.  Inasmuch as the Veteran did not have diabetic nephropathy at the time of the August 2009 examination, the examiner concluded that the Veteran's hypertension was not caused by, the result of, or aggravated by his diabetes.  In support of this finding, the examiner further noted that the Veteran's diagnosis of hypertension pre-dated his diagnosis of diabetes.  

Inasmuch as the August 2009 examination and opinion were provided without review of the Veteran's claims file, and due to the period of time since the last examination, in May 2014, the Board remanded this matter for a new examination.  

On July 2014 VA hypertension examination, the examiner noted that based on diagnoses and problem lists, the Veteran's hypertension pre-dated his diagnosis of diabetes by approximately four years.  However, the examiner continued to explain that review of the medical evidence of record shows that the Veteran minimally met the VA diagnostic criteria for diabetes as of July 2005 based on a second blood glucose level of 126 or greater, approximately four months after the diagnosis of hypertension.  It was noted that glucose readings done over a period of nine years prior to July 2005 were not high enough to meet the VA diagnostic criteria for diabetes, rendering July 2005 the earliest possible date for a diagnosis of diabetes.  Therefore, the examiner opined that it was impossible for the Veteran's service-connected diabetes to have caused his hypertension.  It was also explained that in order for diabetes to be considered the cause of hypertension, there typically will need to be a concurrent diagnosis of stage 3 chronic kidney disease, which the Veteran has never had.  

In regard to a nexus between the Veteran's service-connected PTSD and his hypertension, it was noted that to the extent the Veteran appeared to contend that his ongoing sleep problems that are related to his PTSD were the cause of his hypertension, the examiner opined that the expectation is that the hypertension would have developed a lot sooner than 35 years after he started having sleep problems associated with PTSD.  Even if the Veteran's hypertension had been in existence for 35 years, undetected and undiagnosed, the examiner explained that it would be typical for additional problems such as congestive heart failure to have manifested after so many years of untreated hypertension.  Additionally, as the Veteran had no known stigmata of chronic uncontrolled hypertension at the time of his diagnosis, it was unlikely his hypertension had been going on, undetected, for 35 years, so as to be caused by his service-connected PTSD.  Finally, review of post-service treatment records revealed the Veteran has had good control of his blood pressure with just one medication, indicating he has not had a permanent worsening of his hypertension, either from his diabetes or his PTSD.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that there is a nexus between the Veteran's hypertension and his service-connected PTSD and/or diabetes mellitus.  The most probative competent evidence in the record is that reflected in the August 2009 and July 2014 VA examinations wherein it was opined that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected diabetes and/or PTSD.  Both the August 2009 and the July 2014 examiners concluded that the Veteran's hypertension was not caused by his diabetes as the hypertension pre-dated the diagnosis of his diabetes.  In addition, in order for diabetes to be the cause of hypertension, the August 2009 examiner opined that hypertension related to diabetes has onset in stage 3 diabetic nephropathy, and the Veteran does not have diabetic nephropathy.  And the July 2014 examiner opined that for diabetes to be considered the cause of hypertension, there typically will need to be a concurrent diagnosis of stage 3 chronic kidney disease, which the Veteran has never had.  The July 2014 examiner also opined that if the Veteran's hypertension was caused by his PTSD and his related sleep problems, the expectation would be the hypertension would have developed sooner than after 35 years.  In addition, to the extent it may be contended that the Veteran's hypertension had been in existence but remained undetected and undiagnosed during those 35 years since service, the July 2014 examiner opined that people typically start having additional problems such as congestive heart failure after so many years, and the Veteran had no known stigmata of chronic uncontrolled hypertension at the time of his diagnosis, so it was unlikely his hypertension had been going on, undetected, for 35 years, so as to be caused by his service-connected PTSD.  

To the extent the Veteran contends that his hypertension was aggravated by his service-connected diabetes mellitus and/or PTSD, the August 2009 examiner opined that the Veteran's hypertension was not aggravated by his diabetes mellitus.  The July 2014 examiner supported this opinion by explaining that review of post-service treatment records reveals the Veteran has had good control of his blood pressure with just one medication, indicating he has not had a permanent worsening of his hypertension, either from his diabetes or his PTSD.  

The July 2014 VA opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the Veteran's hypertension.  On this basis, the Board finds that the July 2014 VA examination is the most probative evidence of record, and is against the Veteran's claims for service connection for hypertension.  Notably, there is no competent medical opinion to the contrary.  In addition, the July 2014 examiner's opinion is supported by the August 2009 examiner's opinion as it relates to a nexus between the Veteran's hypertension and his service-connected diabetes mellitus.  

In addition, as was noted above, hypertension is not included within the generally accepted medical definition of ischemic heart disease, and to the extent the Veteran seeks service connection for hypertension on a presumptive basis under sections 3.307 and 3.309 for veterans exposed to Agent Orange, hypertension is not entitled to presumptive service connection based on exposure to herbicides.  To the extent the Veteran contends that his hypertension is due to Agent Orange exposure, while veterans are competent to opine as to some medical matters, the Veteran's contention is a matter beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The weight of the competent medical evidence demonstrates that the Veteran's hypertension began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected diabetes mellitus and/or PTSD, as well as due to herbicide exposure.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for hypertension is denied.  


REMAND

Regarding the claim of service connection for residuals of a shrapnel injury of the right middle finger, a May 2015 rating decision denied entitlement to such benefits.  In September 2015, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the May 2015 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the claim of entitlement to service connection for residuals of a shrapnel injury of the right middle finger.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


